UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05482 DWS High Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Annual Report to Shareholders DWS High Income Trust Ticker Symbol: KHI Contents 3 Portfolio Management Review 8 Performance Summary 10 Portfolio Summary 12 Investment Portfolio 29 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Cash Flows 33 Statement of Changes in Net Assets 34 Financial Highlights 36 Notes to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Tax Information 49 Dividend Reinvestment Plan 51 Investment Management Agreement Approval 55 Board Members and Officers 60 Additional Information The fund seeks, through a professionally managed, diversified portfolio of income-producing securities, the highest current income obtainable consistent with reasonable risk as determined by the Advisor. As a secondary objective, the fund seeks capital gains where consistent with its primary objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when sold. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. For the fiscal year ended November 30, 2011, the fund's total return based on net asset value was 5.70%, outperforming the 4.82% return for its benchmark, the Credit Suisse High Yield Index.1 During the same time period, the fund's total return based on the market price of its shares quoted on the New York Stock Exchange was 11.76%. The fund began the period trading at a 3.3% premium, and it finished the period trading at a 9.3% premium. The fund maintained a leverage position throughout the period, meaning that the fund borrowed money under its secured line of credit. The borrowing was equal to approximately 30% of its total assets at November 30, 2011.2 When employing leverage, the fund generally invests the loan proceeds in longer-term securities, which have the potential to earn a higher yield than the rate at which the fund borrows and thereby enhance the yield of the fund. The modest 12-month return of the Credit Suisse High Yield Index obscures the shifting investment environment and high market volatility that characterized the period. The first half of the reporting period brought strong performance for the high-yield market, as the Credit Suisse High Yield Index returned 7.61% in the interval from December 1, 2010 through May 31, 2011. This strong return reflected a favorable investment backdrop, low government bond yields, a robust appetite for risk among investors and the healthy underlying fundamentals of the high-yield asset class. Most notably, the Moody's trailing 12-month U.S. speculative bond par default rate remained below 2% as companies tried to free up cash by refinancing debt at lower rates.3,4 The market gained additional support from the U.S. Federal Reserve's (the Fed's) accommodative monetary policy, which continued to provide a solid underpinning for both investor risk appetites and the high-yield bond market. Another positive factor was the modest pickup in merger and acquisition (M&A) activity, an important development given that the high-yield sector is typically populated with the types of smaller companies that may become attractive takeover candidates. This positive environment quickly took a turn for the worse in the second half of the annual period ended November 30, 2011. High-yield bond prices fell sharply in August and September of 2011 due to the rapid decline in investor risk appetites that resulted from the U.S. debt ceiling debate, the downgrade of the U.S. AAA rating by the ratings agency Standard & Poor's®, deteriorating U.S. economic data and worries about contagion risk from the European banking system.5 The market experienced high volatility during this time period, reflecting the shifting outlook for Europe. In October, for instance, the high-yield market rallied to a gain of 5.37% as measured by the Credit Suisse High Yield Index — its best one-month return since September 2009. The Credit Suisse High Yield Index returned -2.59% during the final six months of the period (June 1, 2011 through November 30, 2011), offsetting a substantial portion of the gain registered in the first half. For the full year, the 4.82% return of the Credit Suisse High Yield Index compared unfavorably with returns of 7.83% for the Standard & Poor's® 500 (S&P 500) Index, a measure of domestic stock market performance, and 5.52% for the Barclays Capital U.S. Aggregate Bond Index, a measure of broader U.S. bond market performance.6,7 Positive Contributors to Fund Performance Security selection was the most important factor driving the fund's performance during the past year, as we were helped by both bonds we owned and those we decided to avoid. In terms of what we held, one of our top performers was Cincinnati Bell, Inc., which rebounded from a 2010 selloff related to an acquisition. This year, the company has performed well, with good free cash flows, and investors have grown less concerned with the acquisition risk on the belief that investing in the business is better than increasing dividends to equity holders. Charter Communications Operating LLC, which received an upgrade to its credit rating, also performed well for the fund. The fund's performance was also helped by our decision to avoid certain securities or reduce our positions in bonds that subsequently underperformed. For example, during the period we avoided bonds issued by Chrysler, which lagged due to concerns about slower global growth and the exposure of its parent company — Fiat — to the debt crisis in Italy. We reduced our position in the Italian telecom operator Wind Acquisition Finance S.A. from an overweight to an underweight following the company's takeover by Vimpel Communications.8* The issuer subsequently sought to issue new debt to fund expansion, dashing hopes of a near-term debt refinancing and causing its bond prices to fall. The economic troubles in Europe also pressured the performance of the company's bonds. Negative Contributors to Fund Performance An overweight in the travel booking company Travelport LLC was the largest detractor from fund performance during the period, as the issuer was hit with an antitrust lawsuit by American Airlines earlier in the period. An overweight in the specialty chemical manufacturer Momentive Performance Materials, Inc. also hurt the fund's return. Its bonds lost ground due to concerns about slowing economic growth and its parent company's postponement of an initial public offering of stock (which would have strengthened its balance sheet and made its bonds more attractive). Outlook and Positioning While monetary policy in the United States has remained highly accommodative and corporate balance sheets have improved, a high degree of economic and policy uncertainty continued to weigh on investor sentiment as the year drew to a close. Despite this, high-yield default rates have remained subdued due to refinancing activities that have already been completed. The Moody's trailing 12-month U.S. speculative bond par default rate was 1.79% at November 30, 2011, compared to 1.51% one year ago. We maintain a cautiously optimistic outlook on high-yield bonds. At the end of November, the spread between high-yield bonds and U.S. Treasuries was 759 basis points (7.59 percentage points), up from 634 basis points one year ago.9 This spread reflects a higher default rate than we expect to materialize in the near term, and we therefore continue to view the asset class favorably.10 At the end of the period, we maintained higher-quality bias in the portfolio, with overweights to the BB and B credit tiers and an underweight in securities rated CCC. We may adjust the portfolio in the future as we deem appropriate. Having said this, we expect that market volatility will remain elevated due to concerns about slowing growth in the developed economies, government debt problems in Europe and potential economic weakness in the emerging markets. In light of the recent rise in yields, we continue to believe the asset class offers investors a favorable trade-off of risk and return via the combination of an attractive yield spread and a low default rate.11 However, the low-default environment also means that individual defaults can have an amplified impact on a portfolio's performance. We therefore remain vigilant for potential defaults through our bottom-up approach by using relative value and fundamental analysis to select securities. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS High Income Trust. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Manager Gary Russell, CFA Lead Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2 Leverage is the use of various financial instruments or borrowed capital such as margin to increase an investment's potential return. 3 Moody's trailing 12-month U.S. speculative bond par default rate incorporates the last 12 months of data (as opposed to 1 month or 3 months, for instance). Issuer weighting counts the number of individual issuers as a portion of the total number of individual issuers. For instance, if there were 100 individual issuers and 3 of them defaulted during the past 12 months, the trailing 12-month issuer-weighted default rate would be 3%. The ratings of Moody's Investors Service, Inc. (Moody's) represent this company's opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. 4The default rate is the rate of borrowers who fail to remain current on their loan payments. 5Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 6 The S&P 500 Index tracks the performance of 500 leading U.S. stocks and is widely considered representative of the U.S. equity market. 7 The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 8"Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means it holds a higher weighting. * Not held in the portfolio as of November 30, 2011. 9One basis point equals 1/100 of a percentage point. 10"Spread" refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 11"Yield" (or current yield) is the income generated by an investment divided by its current price. Performance Summary November 30, 2011 Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 11/30/11 DWS High Income Trust 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 5.70% 28.30% 6.03% 8.86% Based on Market Price(a) 11.76% 40.40% 7.15% 6.83% Credit Suisse High Yield Index(b) 4.82% 24.25% 6.85% 8.82% Morningstar Closed-End High Yield Bond Funds Category (based on Net Asset Value)(c) 4.96% 26.06% 1.11% 8.85% (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b)Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. (c)Morningstar's Closed-End High Yield Bond Funds category represents high-yield bond portfolios that concentrate on lower-quality bonds, which are riskier than those of higher-quality companies. These portfolios generally offer higher yields than other types of portfolios, but they are also more vulnerable to economic and credit risk. These portfolios primarily invest in U.S. high-income debt securities where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds) and below. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End High Yield Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 11/30/11 As of 11/30/10 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/11: Income Dividends $ November Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 11/30/11+ % Current Annualized Distribution Rate (Based on Market Price) as of 11/30/11+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Closed-End High Yield Bond Funds Category as of 11/30/11 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 10 of 39 24 3-Year 15 of 37 39 5-Year 14 of 36 37 10-Year 9 of 24 35 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 11/30/11 11/30/10 Corporate Bonds 93% 88% Loan Participations and Assignments 4% 7% Government & Agency Obligations 2% — Cash Equivalents 1% 4% Common Stocks 0% 1% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Government & Agency Obligations, Cash Equivalents and Securities Lending Collateral) 11/30/11 11/30/10 Consumer Discretionary 19% 18% Financials 17% 17% Telecommunication Services 13% 12% Materials 13% 12% Energy 12% 10% Industrials 9% 10% Health Care 5% 7% Information Technology 5% 6% Consumer Staples 4% 4% Utilities 3% 4% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 11/30/11 11/30/10 A 1% — BBB 3% 0% BB 34% 27% B 47% 52% Below B 14% 18% Not Rated 1% 3% 100% 100% Asset allocation, sector diversification and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Ratings are relative and subjective and are not absolute standards of quality. Credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 11/30/11 11/30/10 Effective Maturity 7.9 years 6.6 years Effective Duration 5.8 years 4.2 years Effective maturity is the weighted average of the maturity date of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 12. A Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of November 30, 2011 Principal Amount ($) (a) Value ($) Corporate Bonds 129.0% Consumer Discretionary 24.2% AMC Entertainment, Inc.: 8.0%, 3/1/2014 8.75%, 6/1/2019 AMC Networks, Inc., 144A, 7.75%, 7/15/2021 American Achievement Corp., 144A, 10.875%, 4/15/2016 Asbury Automotive Group, Inc.: 7.625%, 3/15/2017 8.375%, 11/15/2020 AutoNation, Inc., 6.75%, 4/15/2018 Avis Budget Car Rental LLC: 8.25%, 1/15/2019 9.625%, 3/15/2018 Beazer Homes U.S.A., Inc., 9.125%, 6/15/2018 Bresnan Broadband Holdings LLC, 144A, 8.0%, 12/15/2018 Cablevision Systems Corp.: 7.75%, 4/15/2018 8.0%, 4/15/2020 Caesar's Entertainment Operating Co., Inc.: 10.0%, 12/15/2018 11.25%, 6/1/2017 12.75%, 4/15/2018 CCH II LLC, 13.5%, 11/30/2016 CCO Holdings LLC: 6.5%, 4/30/2021 7.0%, 1/15/2019 7.25%, 10/30/2017 7.375%, 6/1/2020 (b) 7.875%, 4/30/2018 8.125%, 4/30/2020 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Clear Channel Communications, Inc., 9.0%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 9.25%, 12/15/2017 Series B, 9.25%, 12/15/2017 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Cumulus Media, Inc., 144A, 7.75%, 5/1/2019 DineEquity, Inc., 9.5%, 10/30/2018 DISH DBS Corp.: 6.625%, 10/1/2014 6.75%, 6/1/2021 7.125%, 2/1/2016 EH Holding Corp., 144A, 7.625%, 6/15/2021 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* Ford Motor Co., 7.45%, 7/16/2031 Gannett Co., Inc.: 6.375%, 9/1/2015 7.125%, 9/1/2018 9.375%, 11/15/2017 Great Canadian Gaming Corp., 144A, 7.25%, 2/15/2015 Hertz Corp.: 6.75%, 4/15/2019 7.5%, 10/15/2018 8.875%, 1/1/2014 Kabel BW Erste Beteiligungs GmbH, 144A, 7.5%, 3/15/2019 Levi Strauss & Co., 7.625%, 5/15/2020 Limited Brands, Inc., 7.0%, 5/1/2020 Lions Gate Entertainment, Inc., 144A, 10.25%, 11/1/2016 Macy's Retail Holdings, Inc., 8.125%, 7/15/2015 Mediacom Broadband LLC, 8.5%, 10/15/2015 Mediacom LLC, 9.125%, 8/15/2019 MGM Resorts International: 7.5%, 6/1/2016 7.625%, 1/15/2017 9.0%, 3/15/2020 10.0%, 11/1/2016 10.375%, 5/15/2014 11.125%, 11/15/2017 Michaels Stores, Inc.,13.0%, 11/1/2016 National CineMedia LLC, 7.875%, 7/15/2021 Neiman Marcus Group, Inc., 10.375%, 10/15/2015 Norcraft Companies LP, 10.5%, 12/15/2015 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 Penske Automotive Group, Inc., 7.75%, 12/15/2016 PETCO Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 PVH Corp., 7.375%, 5/15/2020 Regal Entertainment Group, 9.125%, 8/15/2018 Sabre Holdings Corp., 8.35%, 3/15/2016 Seminole Indian Tribe of Florida: 144A, 7.75%, 10/1/2017 144A, 7.804%, 10/1/2020 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Sonic Automotive, Inc., Series B, 9.0%, 3/15/2018 Standard Pacific Corp.: 8.375%, 5/15/2018 10.75%, 9/15/2016 Toys "R" Us, Inc., 7.375%, 10/15/2018 Toys "R" Us-Delaware, Inc., 144A, 7.375%, 9/1/2016 Travelport LLC: 4.951%**, 9/1/2014 9.0%, 3/1/2016 UCI International, Inc., 8.625%, 2/15/2019 Unitymedia GmbH, 144A, 9.625%, 12/1/2019 EUR Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 Univision Communications, Inc.: 144A, 6.875%, 5/15/2019 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 UPC Holding BV: 144A, 8.375%, 8/15/2020 EUR 144A, 9.75%, 4/15/2018 EUR Valassis Communications, Inc., 6.625%, 2/1/2021 Videotron Ltd., 9.125%, 4/15/2018 Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 144A, 6.75%, 4/15/2019 Wynn Las Vegas LLC: 7.75%, 8/15/2020 7.875%, 11/1/2017 Yonkers Racing Corp., 144A, 11.375%, 7/15/2016 Consumer Staples 5.0% Alliance One International, Inc., 10.0%, 7/15/2016 American Rock Salt Co., LLC, 144A, 8.25%, 5/1/2018 B&G Foods, Inc., 7.625%, 1/15/2018 Central Garden & Pet Co., 8.25%, 3/1/2018 Darling International, Inc., 8.5%, 12/15/2018 Del Monte Foods Co., 144A, 7.625%, 2/15/2019 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 NBTY, Inc., 9.0%, 10/1/2018 Rite Aid Corp.: 7.5%, 3/1/2017 8.0%, 8/15/2020 Smithfield Foods, Inc.: 7.75%, 7/1/2017 10.0%, 7/15/2014 Stater Bros. Holdings, Inc., 7.375%, 11/15/2018 SUPERVALU, Inc., 8.0%, 5/1/2016 Tops Holding Corp., 10.125%, 10/15/2015 TreeHouse Foods, Inc., 7.75%, 3/1/2018 U.S. Foodservice, 144A, 8.5%, 6/30/2019 Energy 16.0% Allis-Chalmers Energy, Inc., 9.0%, 1/15/2014 Alpha Natural Resources, Inc., 6.0%, 6/1/2019 Arch Coal, Inc.: 144A, 7.0%, 6/15/2019 7.25%, 10/1/2020 144A, 7.25%, 6/15/2021 8.75%, 8/1/2016 Berry Petroleum Co.: 6.75%, 11/1/2020 10.25%, 6/1/2014 Bill Barrett Corp., 7.625%, 10/1/2019 BreitBurn Energy Partners LP, 8.625%, 10/15/2020 Brigham Exploration Co., 6.875%, 6/1/2019 Bristow Group, Inc., 7.5%, 9/15/2017 Chaparral Energy, Inc., 8.25%, 9/1/2021 Chesapeake Energy Corp.: 7.25%, 12/15/2018 9.5%, 2/15/2015 Chesapeake Oilfield Operating LLC, 144A, 6.625%, 11/15/2019 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Cloud Peak Energy Resources LLC: 8.25%, 12/15/2017 8.5%, 12/15/2019 CONSOL Energy, Inc.: 144A, 6.375%, 3/1/2021 8.0%, 4/1/2017 8.25%, 4/1/2020 Continental Resources, Inc.: 7.125%, 4/1/2021 7.375%, 10/1/2020 8.25%, 10/1/2019 Crosstex Energy LP, 8.875%, 2/15/2018 Dresser-Rand Group, Inc., 144A, 6.5%, 5/1/2021 Eagle Rock Energy Partners LP, 144A, 8.375%, 6/1/2019 El Paso Corp., 7.25%, 6/1/2018 Energy Transfer Equity LP, 7.5%, 10/15/2020 Frontier Oil Corp., 8.5%, 9/15/2016 Genesis Energy LP, 7.875%, 12/15/2018 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Harvest Operations Corp., 144A, 6.875%, 10/1/2017 HollyFrontier Corp., 9.875%, 6/15/2017 Inergy LP: 6.875%, 8/1/2021 7.0%, 10/1/2018 Kodiak Oil & Gas Corp., 144A, 8.125%, 12/1/2019 Linn Energy LLC: 144A, 6.5%, 5/15/2019 7.75%, 2/1/2021 MEG Energy Corp., 144A, 6.5%, 3/15/2021 Newfield Exploration Co.: 5.75%, 1/30/2022 7.125%, 5/15/2018 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 144A, 7.25%, 2/1/2019 Offshore Group Investments Ltd., 11.5%, 8/1/2015 Peabody Energy Corp.: 144A, 6.0%, 11/15/2018 144A, 6.25%, 11/15/2021 Plains Exploration & Production Co.: 6.75%, 2/1/2022 7.625%, 6/1/2018 Range Resources Corp., 6.75%, 8/1/2020 Regency Energy Partners LP: 6.875%, 12/1/2018 9.375%, 6/1/2016 SandRidge Energy, Inc.: 7.5%, 3/15/2021 144A, 8.0%, 6/1/2018 SESI LLC: 144A, 6.375%, 5/1/2019 144A, 7.125%, 12/15/2021 (b) Stone Energy Corp.: 6.75%, 12/15/2014 8.625%, 2/1/2017 Swift Energy Co., 144A, 7.875%, 3/1/2022 Venoco, Inc., 8.875%, 2/15/2019 WPX Energy, Inc.: 144A, 5.25%, 1/15/2017 144A, 6.0%, 1/15/2022 Xinergy Corp., 144A, 9.25%, 5/15/2019 Financials 19.7% Abengoa Finance SAU, 144A, 8.875%, 11/1/2017 Algoma Acquisition Corp., 144A, 9.875%, 6/15/2015 Ally Financial, Inc.: 6.25%, 12/1/2017 8.0%, 3/15/2020 8.3%, 2/12/2015 Antero Resources Finance Corp.: 144A, 7.25%, 8/1/2019 9.375%, 12/1/2017 Ashton Woods U.S.A. LLC, 144A, Step-up Coupon, 0% to 6/30/2012, 11.0% to 6/30/2015 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/17/2016 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Case New Holland, Inc.: 7.75%, 9/1/2013 7.875%, 12/1/2017 CIT Group, Inc.: Series C, 144A, 5.25%, 4/1/2014 7.0%, 5/1/2015 144A, 7.0%, 5/4/2015 144A, 7.0%, 5/2/2017 DPL, Inc., 144A, 6.5%, 10/15/2016 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp.: 6.75%, 6/1/2016 12.5%, 11/30/2017 (PIK) Felcor Lodging LP, (REIT), 6.75%, 6/1/2019 Fibria Overseas Finance Ltd.: 144A, 6.75%, 3/3/2021 144A, 7.5%, 5/4/2020 Ford Motor Credit Co., LLC: 3.875%, 1/15/2015 5.0%, 5/15/2018 5.875%, 8/2/2021 6.625%, 8/15/2017 8.125%, 1/15/2020 Fresenius Medical Care U.S. Finance, Inc.: 144A, 5.75%, 2/15/2021 144A, 6.5%, 9/15/2018 Hellas Telecommunications Finance SCA, 144A, 8.985%**, 7/15/2015 (PIK)* EUR Hexion U.S. Finance Corp., 8.875%, 2/1/2018 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 8.625%, 9/15/2015 8.75%, 3/15/2017 Kinder Morgan Finance Co., LLC, 144A, 6.0%, 1/15/2018 Level 3 Escrow, Inc., 144A, 8.125%, 7/1/2019 MPT Operating Partnership LP, (REIT), 6.875%, 5/1/2021 National Money Mart Co., 10.375%, 12/15/2016 Navios Maritime Acquisition Corp., 8.625%, 11/1/2017 Nielsen Finance LLC, 11.5%, 5/1/2016 NII Capital Corp., 7.625%, 4/1/2021 Nuveen Investments, Inc.: 10.5%, 11/15/2015 144A, 10.5%, 11/15/2015 Pinnacle Foods Finance LLC: 8.25%, 9/1/2017 9.25%, 4/1/2015 Reynolds Group Issuer, Inc.: 144A, 6.875%, 2/15/2021 144A, 7.125%, 4/15/2019 144A, 7.75%, 10/15/2016 144A, 8.25%, 2/15/2021 144A, 8.5%, 5/15/2018 144A, 9.0%, 4/15/2019 Susser Holdings LLC, 8.5%, 5/15/2016 Tomkins LLC, 9.0%, 10/1/2018 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 Virgin Media Finance PLC, Series 1, 9.5%, 8/15/2016 Virgin Media Secured Finance PLC, 6.5%, 1/15/2018 Wind Acquisition Finance SA, 144A, 7.25%, 2/15/2018 Health Care 6.6% Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Community Health Systems, Inc., 8.875%, 7/15/2015 Endo Pharmaceuticals Holdings, Inc., 144A, 7.25%, 1/15/2019 HCA Holdings, Inc., 7.75%, 5/15/2021 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 7.875%, 2/15/2020 8.5%, 4/15/2019 9.875%, 2/15/2017 Mylan, Inc., 144A, 7.875%, 7/15/2020 STHI Holding Corp., 144A, 8.0%, 3/15/2018 Tenet Healthcare Corp., 144A, 6.25%, 11/1/2018 Vanguard Health Holding Co. II, LLC, 8.0%, 2/1/2018 Warner Chilcott Co., LLC, 7.75%, 9/15/2018 Industrials 12.4% Accuride Corp., 9.5%, 8/1/2018 Aguila 3 SA, 144A, 7.875%, 1/31/2018 ARAMARK Corp., 8.5%, 2/1/2015 ARAMARK Holdings Corp., 144A, 8.625%, 5/1/2016 (PIK) Armored Autogroup, Inc., 144A, 9.25%, 11/1/2018 B-Corp Merger Sub, Inc., 144A, 8.25%, 6/1/2019 BE Aerospace, Inc.: 6.875%, 10/1/2020 8.5%, 7/1/2018 Belden, Inc., 7.0%, 3/15/2017 Boart Longyear Management Pty Ltd., 144A, 7.0%, 4/1/2021 Bombardier, Inc., 144A, 7.75%, 3/15/2020 Briggs & Stratton Corp., 6.875%, 12/15/2020 Casella Waste Systems, Inc., 7.75%, 2/15/2019 Cenveo Corp.: 8.875%, 2/1/2018 144A, 10.5%, 8/15/2016 CHC Helicopter SA, 144A, 9.25%, 10/15/2020 Congoleum Corp., 9.0%, 12/31/2017 (PIK) Delta Air Lines, Inc., 144A, 9.5%, 9/15/2014 Deluxe Corp., 144A, 7.0%, 3/15/2019 Ducommun, Inc., 144A, 9.75%, 7/15/2018 DynCorp International, Inc., 10.375%, 7/1/2017 Esterline Technologies Corp., 7.0%, 8/1/2020 Florida East Coast Railway Corp., 8.125%, 2/1/2017 FTI Consulting, Inc., 6.75%, 10/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 H&E Equipment Services, Inc., 8.375%, 7/15/2016 Heckler & Koch GmbH, 144A, 9.5%, 5/15/2018 EUR Huntington Ingalls Industries, Inc.: 144A, 6.875%, 3/15/2018 144A, 7.125%, 3/15/2021 Interline Brands, Inc., 7.0%, 11/15/2018 Kansas City Southern de Mexico SA de CV, 8.0%, 2/1/2018 Kansas City Southern Railway Co., 8.0%, 6/1/2015 Meritor, Inc.: 8.125%, 9/15/2015 10.625%, 3/15/2018 Navios Maritime Holdings, Inc., 8.125%, 2/15/2019 Navios South American Logistics, Inc., 144A, 9.25%, 4/15/2019 Nortek, Inc., 144A, 8.5%, 4/15/2021 Oshkosh Corp.: 8.25%, 3/1/2017 8.5%, 3/1/2020 Ply Gem Industries, Inc., 13.125%, 7/15/2014 RailAmerica, Inc., 9.25%, 7/1/2017 RBS Global, Inc. & Rexnord Corp.: 8.5%, 5/1/2018 11.75%, 8/1/2016 Rearden G Holdings EINS GmbH, 144A, 7.875%, 3/30/2020 Sitel LLC, 11.5%, 4/1/2018 Spirit AeroSystems, Inc.: 6.75%, 12/15/2020 7.5%, 10/1/2017 SPX Corp., 6.875%, 9/1/2017 Titan International, Inc., 7.875%, 10/1/2017 TransDigm, Inc., 7.75%, 12/15/2018 Triumph Group, Inc.: 8.0%, 11/15/2017 8.625%, 7/15/2018 Tutor Perini Corp., 7.625%, 11/1/2018 United Rentals North America, Inc., 10.875%, 6/15/2016 Information Technology 6.0% Allen Systems Group, Inc., 144A, 10.5%, 11/15/2016 Amkor Technology, Inc.: 6.625%, 6/1/2021 7.375%, 5/1/2018 Aspect Software, Inc., 10.625%, 5/15/2017 Avaya, Inc., 144A, 7.0%, 4/1/2019 CDW LLC: 144A, 8.5%, 4/1/2019 11.0%, 10/12/2015 CommScope, Inc., 144A, 8.25%, 1/15/2019 eAccess Ltd., 144A, 8.25%, 4/1/2018 Equinix, Inc.: 7.0%, 7/15/2021 8.125%, 3/1/2018 Fidelity National Information Services, Inc., 7.625%, 7/15/2017 First Data Corp.: 144A, 7.375%, 6/15/2019 144A, 8.25%, 1/15/2021 144A, 8.875%, 8/15/2020 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Jabil Circuit, Inc.: 5.625%, 12/15/2020 7.75%, 7/15/2016 MasTec, Inc., 7.625%, 2/1/2017 MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 Sanmina-SCI Corp., 144A, 7.0%, 5/15/2019 Seagate HDD Cayman, 144A, 7.0%, 11/1/2021 Sensata Technologies BV, 144A, 6.5%, 5/15/2019 SunGard Data Systems, Inc.: 10.25%, 8/15/2015 10.625%, 5/15/2015 Unisys Corp., 144A, 12.75%, 10/15/2014 Materials 16.7% Aleris International, Inc., 7.625%, 2/15/2018 APERAM, 144A, 7.375%, 4/1/2016 Appleton Papers, Inc., 11.25%, 12/15/2015 Ball Corp.: 7.125%, 9/1/2016 7.375%, 9/1/2019 Berry Plastics Corp.: 8.25%, 11/15/2015 9.5%, 5/15/2018 9.75%, 1/15/2021 Beverage Packaging Holdings Luxembourg II SA, 144A, 8.0%, 12/15/2016 EUR Boise Paper Holdings LLC, 8.0%, 4/1/2020 BWAY Parent Co., Inc., 10.125%, 11/1/2015 (PIK) Celanese U.S. Holdings LLC, 6.625%, 10/15/2018 China Lumena New Materials Corp., 144A, 12.0%, 10/27/2014 Clearwater Paper Corp., 7.125%, 11/1/2018 Clondalkin Acquisition BV, 144A, 2.347%**, 12/15/2013 Compass Minerals International, Inc., 8.0%, 6/1/2019 Crown Americas LLC: 6.25%, 2/1/2021 7.625%, 5/15/2017 Essar Steel Algoma, Inc., 144A, 9.375%, 3/15/2015 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 FMG Resources (August 2006) Pty Ltd.: 144A, 7.0%, 11/1/2015 144A, 8.25%, 11/1/2019 GEO Specialty Chemicals, Inc.: 144A, 7.5%, 3/31/2015 (PIK) 10.0%, 3/31/2015 Georgia-Pacific LLC, 144A, 5.4%, 11/1/2020 Graphic Packaging International, Inc.: 7.875%, 10/1/2018 9.5%, 6/15/2017 Greif, Inc., 7.75%, 8/1/2019 Hexcel Corp., 6.75%, 2/1/2015 Huntsman International LLC: 8.625%, 3/15/2020 8.625%, 3/15/2021 Ineos Finance PLC, 144A, 9.0%, 5/15/2015 JMC Steel Group, 144A, 8.25%, 3/15/2018 Koppers, Inc., 7.875%, 12/1/2019 Longview Fibre Paper & Packaging, Inc., 144A, 8.0%, 6/1/2016 LyondellBasell Industries NV, 144A, 6.0%, 11/15/2021 Momentive Performance Materials, Inc.: 9.0%, 1/15/2021 9.5%, 1/15/2021 EUR Nalco Co., 144A, 6.625%, 1/15/2019 NewMarket Corp., 7.125%, 12/15/2016 Novelis, Inc.: 8.375%, 12/15/2017 8.75%, 12/15/2020 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Phibro Animal Health Corp., 144A, 9.25%, 7/1/2018 Polymer Group, Inc., 144A, 7.75%, 2/1/2019 Quadra FNX Mining Ltd., 144A, 7.75%, 6/15/2019 Rain CII Carbon LLC, 144A, 8.0%, 12/1/2018 Silgan Holdings, Inc., 7.25%, 8/15/2016 Solo Cup Co., 10.5%, 11/1/2013 SunCoke Energy, Inc., 144A, 7.625%, 8/1/2019 United States Steel Corp., 7.375%, 4/1/2020 (c) Verso Paper Holdings LLC, 8.75%, 2/1/2019 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Vulcan Materials Co., 6.5%, 12/1/2016 Wolverine Tube, Inc., 6.0%, 6/28/2014 Telecommunication Services 17.9% CC Holdings GS V, LLC, 144A, 7.75%, 5/1/2017 Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 8.75%, 3/15/2018 CPI International, Inc., 8.0%, 2/15/2018 Cricket Communications, Inc.: 7.75%, 5/15/2016 7.75%, 10/15/2020 10.0%, 7/15/2015 Crown Castle International Corp.: 7.125%, 11/1/2019 9.0%, 1/15/2015 Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 8.462%**, 2/15/2017 (PIK) EUR Frontier Communications Corp.: 7.875%, 4/15/2015 8.25%, 4/15/2017 8.5%, 4/15/2020 8.75%, 4/15/2022 Intelsat Jackson Holdings SA: 144A, 7.25%, 10/15/2020 144A, 7.5%, 4/1/2021 8.5%, 11/1/2019 11.25%, 6/15/2016 Intelsat Luxembourg SA: 11.25%, 2/4/2017 11.5%, 2/4/2017 (PIK) iPCS, Inc., 2.554%**, 5/1/2013 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Nextel Communications, Inc., Series E, 6.875%, 10/31/2013 Pacnet Ltd., 144A, 9.25%, 11/9/2015 Qwest Communications International, Inc.: 7.125%, 4/1/2018 8.0%, 10/1/2015 Qwest Corp., 8.375%, 5/1/2016 SBA Telecommunications, Inc.: 8.0%, 8/15/2016 8.25%, 8/15/2019 Sprint Nextel Corp., 144A, 9.0%, 11/15/2018 Syniverse Holdings, Inc., 9.125%, 1/15/2019 Telesat Canada, 11.0%, 11/1/2015 West Corp.: 7.875%, 1/15/2019 8.625%, 10/1/2018 Windstream Corp.: 7.0%, 3/15/2019 7.5%, 4/1/2023 7.75%, 10/15/2020 7.875%, 11/1/2017 8.125%, 9/1/2018 Utilities 4.5% AES Corp.: 7.75%, 10/15/2015 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 Edison Mission Energy, 7.0%, 5/15/2017 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 Ferrellgas LP, 6.5%, 5/1/2021 IPALCO Enterprises, Inc.: 144A, 5.0%, 5/1/2018 144A, 7.25%, 4/1/2016 NRG Energy, Inc.: 7.375%, 1/15/2017 7.625%, 1/15/2018 8.25%, 9/1/2020 Suburban Propane Partners LP, 7.375%, 3/15/2020 Texas Competitive Electric Holdings Co., LLC, Series A, 10.25%, 11/1/2015 Total Corporate Bonds (Cost $192,994,476) Government & Agency Obligations 2.9% Sovereign Bonds Republic of Poland, 5.125%, 4/21/2021 Russian Federation, 144A, 5.0%, 4/29/2020 Total Government & Agency Obligations (Cost $4,295,825) Loan Participations and Assignments 5.1% Senior Loans** 4.6% Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Buffets, Inc., Letter of Credit, First Lien, 9.619%, 4/22/2015 Charter Communications Operating LLC, New Term Loan, 7.25%, 3/6/2014 Clear Channel Communication, Inc., Term Loan B, 3.91%, 1/28/2016 Del Monte Foods Co., Term Loan, 4.5%, 3/8/2018 Dunkin Brands, Inc., Term Loan B2, 4.0%, 11/23/2017 PETCO Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Roundy's Supermarkets, Inc., Second Lien Term Loan, 10.0%, 4/18/2016 Sealed Air Corp., Term Loan B, 4.75%, 10/3/2018 Syniverse Technologies, Inc., Term Loan B, 5.25%, 12/21/2017 Tomkins LLC, Term Loan B, 4.25%, 9/21/2016 TowerCo Finance LLC, Term Loan B, 5.25%, 2/2/2017 Tribune Co., Term Loan B, LIBOR plus 3.0%, 6/4/2014* Sovereign Loans 0.5% VTB Bank OJSC, 144A, 6.315%, 2/22/2018 Total Loan Participations and Assignments (Cost $8,393,101) Convertible Bonds 0.3% Consumer Discretionary Group 1 Automotive, Inc., 144A, 3.0%, 3/15/2020 Sonic Automotive, Inc., 5.0%, 10/1/2029 Total Convertible Bonds (Cost $275,200) Preferred Security 0.4% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $395,061) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC* (Cost $25,000) 25 Shares Value ($) Common Stocks 0.2% Consumer Discretionary 0.1% Buffets Restaurants Holdings, Inc.* Postmedia Network Canada Corp.* Trump Entertainment Resorts, Inc.* 51 Vertis Holdings, Inc. Industrials 0.0% Congoleum Corp.* 0 Quad Graphics, Inc. Materials 0.1% GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Wolverine Tube, Inc.* Total Common Stocks (Cost $403,544) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* Materials 0.0% Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $124,997) Securities Lending Collateral 0.3% Daily Assets Fund Institutional, 0.2% (d) (e) (Cost $440,460) Cash Equivalents 0.8% Central Cash Management Fund, 0.13% (d) (Cost $1,195,169) % of Net Assets Value ($) Total Investment Portfolio (Cost $208,542,833)+ Notes Payable ) ) Other Assets and Liabilities, Net Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 USD Hellas Telecommunications Finance SCA* % 7/15/2015 EUR Tribune Co.* LIBOR Plus 3.0% 6/4/2014 USD * Non-income producing security. In the case of a bond or senior loan, generally denotes that the issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury bill rate. These securities are shown at their current rate as of November 30, 2011. +The cost for federal income tax purposes was $213,863,642. At November 30, 2011, net unrealized depreciation for all securities based on tax cost was $8,315,900. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,628,786 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,944,686. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued security. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2011 amounted to $428,062, which is 0.3% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principle. REIT: Real Estate Investment Trust At November 30, 2011, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (f) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (g) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2013 1 % Ford Motor Co., 6.5%, 8/1/2018, BB ) 6/21/2010 9/20/2013 2 % Ford Motor Co., 6.5%, 8/1/2018, BB 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BB ) Total unrealized appreciation (f) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. (g) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1The Goldman Sachs & Co. 2Citigroup, Inc. 3Bank of America As of November 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 12/22/2011 JPMorgan Chase Securities, Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 12/22/2011 ) JPMorgan Chase Securities, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
